CLOPTON, J.
The appellee, the American Freehold Land Mortgage Company of London, is a foreign corporation, duly incorporated under the laws of Great Britian, and files the bill to foreclose a mortgage executed by appellant, on certain lands in the county of Pickens, in this State. The averment of the bill is, that complainant has complied with the laws of the State of Alabama, which authorize a foreign corporation to do business in this State. Construing the bill most strongly against complainant, it shows with sufficient certainty that the notes and mortgage were executed and delivered in Alabama. In Farrior v. New Eng. Mort. Sec. Co., decided at the present term, (ante, p. 275), the averment of the bill was, that the corporation complainant “has a duly constituted agent, and a known place of business in Alabama.” It was held, that the bill must be construed as averring that the company had a duly constituted agent and known place of business in this State, only when the suit was commenced, and not when the money was loaned, or the mortgage taken; and therefore, was not an averment that the corporation had a duly constituted agent and known place of business when the transaction took place, as required by the Constitution and statute; and for this reason, that the demurrer to the bill was erroneously overruled. On the authority of that case, the decree of the chancellor overruling the demurrer to the present bill must be reversed.
Reversed and remanded.